UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-7334


KENDALL GREEN,

                 Petitioner - Appellant,

          v.

WARDEN   ROBERT     STEVENSON,   Broad      River     Correctional
Institution,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Mary G. Lewis, District Judge.
(2:13-cv-02253-MGL)


Submitted:   January 15, 2015              Decided:   January 21, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kendall Green, Appellant Pro Se.    Melody Jane Brown, Assistant
Attorney General, Donald John Zelenka, Senior Assistant Attorney
General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kendall        Green    seeks    to     appeal    the     district         court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2012) petition.                                       The

order is not appealable unless a circuit justice or judge issues

a   certificate          of     appealability.             28   U.S.C.       § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief    on    the      merits,      a     prisoner    satisfies       this    standard      by

demonstrating            that    reasonable         jurists     would        find    that     the

district       court’s        assessment       of    the    constitutional          claims    is

debatable      or     wrong.          Slack    v.    McDaniel,        529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Green has not made the requisite showing.                               Accordingly, we

deny     Green’s         motion       for     appointment       of     counsel,       deny     a

certificate         of     appealability         and       dismiss     the     appeal.         We

dispense       with       oral    argument          because     the    facts        and     legal

                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3